Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 31, 2021

The Court of Appeals hereby passes the following order:

A21A0663. VERONICA BRINSON v. ANDREW FOSTER.

      On August 20, 2019, the trial court entered an order finding Veronica Brinson
to be in contempt. Brinson filed both a timely motion for new trial and a notice of
appeal. We lack jurisdiction to consider this appeal because the trial court has not yet
ruled on the motion for new trial.
      In a civil case, “[a] notice of appeal from the judgment, filed while a motion for
new trial is pending, and unaccompanied by a proper certificate for immediate review,
confers no jurisdiction in the appellate court and results in a dismissal of the appeal.”
(Punctuation omitted.) Auld v. Weaver, 196 Ga. App. 782 (397 SE2d 51) (1990); see
also Griffin v. Loper, 209 Ga. App. 504 (433 SE2d 653) (1993). Because Brinson
filed this appeal before the trial court entered a ruling on her motion for new trial, it
is premature and is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/31/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.